Title: From John Adams to the Baron von Thulemeier, 11 May 1785
From: Adams, John
To: Thulemeier, Friedrich Wilhelm, Baron von


          
            Sir
            Auteuil Near Paris May 11 1785
          
          I have received the Letter you did me the Honour to write me on the third of this Month, and am happy to find by the Letters inclosed which I have communicated to my Colleagues, that the negociation is likely to terminate happily to mutual satisfaction. I have long had a desire of seeing my Country Connected with the King of Prussia, and no Small ambition of having a Share in effecting it.
          if you should hear of my being in London, you may Still address your Letters in the same manner, for there is no change made in our Commissions to treat with His Prussian Majesty or any other Power— all Letters addressed to us all may be sent either to me in London to Mr Jefferson at Paris, or Dr Franklin at Passy, while he stays and after his departure they may Still come to me or Mr Jefferson, who shall communicate frequently with each other
          I know of No objection against signing the Treaty as you Propose, by yourself at the Hague, by me in London and Mr Franklin and Mr Jefferson at Passy Paris we may communicate by the Couriers of their High Mightinesses to London or by our own or by Private Hands
          with Great respect I have the Honour to be sir / yours &c &c.
         